 

Exhibit 10.40

 

RELEASE AGREEMENT

 

I, Grant Pickering, understand that my position with Dendreon Corporation (the
“Company”) was terminated effective November 18, 2005. The Company has agreed
that if I choose to sign this Agreement, the Company will pay me severance pay
in the amount of nine (9) months of base salary and an amount equal to
seventy-five percent (75%) of my target bonus, minus the standard withholdings
and deductions, agree to pay my COBRA premiums for a period of 18 months from
the date of termination or until I am eligible to receive comparable health
benefits from another Employer as they come due, if I elect COBRA benefits,
immediate vesting of all unvested stock options and restricted stock, and
provide me with up to $10,000 of outplacement assistance. I understand that I am
not entitled to these severance payments unless I sign this Agreement and it
becomes effective. I understand that in addition to this severance, the Company
will pay me all of my accrued salary and vacation to which I am entitled by law.

 

In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended).

 

In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I further agree that henceforth I will not
disparage or make false or adverse statements about the Company, likewise, the
Company agrees that it will not disparage or make false or adverse statements
about me. The Company will report to me any actions or statements that are
attributed to me that the Company believes are disparaging. If I disparage or
make false or adverse statements about the Company, the Company may take
appropriate action for breach of this Agreement, including seeking temporary or
permanent injunctive relief from a court.

 

I acknowledge my continuing obligations under my employee inventions and
confidentiality agreement, a copy of which is attached hereto as Exhibit A.
Pursuant to my employee inventions and confidentiality agreement, I understand
that among other things, I must not use or disclose any confidential or
proprietary information of the Company and I must immediately return all Company
property and documents (including all embodiments of proprietary information)
and all copies thereof in my possession or control.

 

This Agreement, including Exhibit A hereto, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. In addition,
the provisions of Sections 6, 7 and 8 of the Executive Employment Agreement
dated October 8, 2004 between the Company and me and the Indemnity Agreement
dated July 29, 2003 between the Company and me shall survive the execution and
delivery of this Agreement. This Agreement may only be modified by a writing
signed by both me and a duly authorized officer of the Company.

 

I understand that I may consult with an attorney of my own choosing prior to
signing this Agreement. By my signature, I acknowledge that I have carefully
read and fully understand all of the provisions of this Agreement, and that I am
voluntarily entering into this Agreement.

 

I accept and agree to the terms and conditions stated above:

           

    Date

      Grant Pickering            

    Date

      Dendreon Corporation